Citation Nr: 1711315	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to herbicide agent exposure. 


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from July 1957 to April 1960 and in the United States Navy from May 1966 to October 1967.  The Veteran also had additional reserve service through 1989. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran perfected appeal to the Board in a May 2009 VA Form 9, electing not to have an optional hearing before the Board. 

In November 2012, the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  In a May 2014 memorandum decision, the Court vacated the Board's November 2012 denial, and remanded the case back to the Board to complete additional development.  The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in April 2015 to complete required development.  In March 2016, the case returned to the Board, where it was remanded once more for development. 

The claim was last adjudicated in a January 2017 supplemental statement of the case (SSOC), and is properly before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents during his service in the Republic of Vietnam. 

2.  The Veteran's peripheral neuropathy did not manifest within one year of the Veteran's last exposure to herbicide agents or within one year of his last period of active service of 90 continuous days. 

3.  The Veteran's peripheral neuropathy is not etiologically related to a disease, injury or event in service. 


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy have not been met, and service connection cannot be awarded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this matter in March 2016.  At that time, the Board noted that the May 2015 VA examiner had referenced VA medical records that had not been associated with the Veteran's claims file.  The Board instructed the Agency of Original Jurisdiction (AOJ) to (1) obtain all outstanding VA treatment records for the Veteran; (2) provide the Veteran with an opportunity to identify any provider from which he had received treatment for his peripheral neuropathy and provide him with a release for VA to obtain the records; (3) if private records were identified but the AOJ was unable to obtain the, it was instructed to notify the Veteran of the records sought, the steps taken to obtain the records, that the case would be decided on the records available, and if the records are later obtained the claim may be readjudicated; and (4) obtain an addendum opinion from the May 2015 VA examiner, if new private records were received.  

In April 2016, the AOJ obtained and associated the Veteran's outstanding VA treatment records with the claims file.  The same month, the AOJ also provided the Veteran with a letter requesting that he identify all sources of treatment for his peripheral neuropathy and provided him with releases to allow VA to obtain the documents.  The Veteran identified treatment by a Dr. M. W. at the Foot and Ankle Group; by Dr. R and Nurse J. T. at Freeman Neurospine; and by Dr. A at McCune-Brooks Hospital.  The Veteran was provided with the appropriate release forms and authorized VA to obtain records. 

Treatment records from Dr. A were associated with the Veteran's claims file in October 2016 with additional records being associated in November 2016.  Treatment records from Dr. R and Nurse J. T. were associated with the record in November 2016.  After two attempts and receiving a negative response in October 2016 from the Foot and Ankle Group, the AOJ determined the records from Dr. M. W. were not available and informed the Veteran of the determination and actions taken to obtain the records in a November 2016 correspondence. 

After the new records were associated with the claims file, an addendum opinion was requested from the May 2015 VA examiner.  An addendum opinion was obtained in January 2017 that addressed the new evidence.  The claim was readjudicated in the same month.  

These actions constitute substantial compliance with the Board's remand instructions, and the requirements of Stegall have been met.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA in May 2009 notified the Veteran of how to substantiate his service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, VA's duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the Veteran's service treatment records (STRs); VA medical records; and private medical records are associated with the Veteran's claims file.  These records include treatment records by Dr. S. and Dr. P., which were the records the Court identified in its memorandum decision as having not been obtained in determining VA had not met its duty to assist.  These records were provided by the Veteran and his representative in December 2014, noting that these were all the records and that receipt of those records should satisfy the Courts order to obtain them.  VA has no reason to doubt the completeness of these records, and the Veteran has not identified any relevant missing records from these sources.  As noted above, VA attempted to obtain records from a Dr. M. W. who the Veteran reported treated him in 1968.  The Veteran reported that the records were not available in March 2015, this was confirmed by the AOJ in October 2016.  The Veteran was informed of the unavailability of the records and provided the opportunity to provide them himself.  The Veteran did not provide these records and has not identified any additional relevant evidence.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran was afforded a VA examination in May 2015 in compliance with the Court's memorandum decision and in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was thorough and included an in-depth review of pertinent medical records.  In fact it reviewed and identified records that had not yet been associated with the Veteran's claims file.  This prompted a remand to associate those and any other outstanding records with the claims file.  After the outstanding records were received, the May 2015 examiner provided an addendum opinion that considered the additional evidence.  The opinion used the proper standard of review, discussed the evidence, and was supported by a medical rationale.  Thus, the Board finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for service connection.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran declined the opportunity to testify at a hearing before the Board in his May 2010 VA Form 9.  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection can also be established on a presumptive basis for certain diseases associated with in-service exposure to herbicide agents.  See 38 U.S.C.A. § 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Peripheral neuropathy is one such disease.  38 C.F.R. § 3.309(e) (2016).  However, the regulations provide that the peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the Veteran's last in-service exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(ii) (2016)

Exposure to herbicide agents is presumed for Veterans with service in Vietnam during specific time periods, or service in specific areas of Korea during specific time periods.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2016).

Alternatively, peripheral neuropathy is a chronic disease subject to presumptive service connection as an organic disease of the nervous system if it manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Notwithstanding the foregoing discussion regarding presumptive service connection, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which developed years later.  Actual causation carries a difficult burden of proof.  See Combee, 34 F.3d at 1042.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303  (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

Here the Veteran has requested service connection for his peripheral neuropathy, stating that it was related to exposure to herbicide agents, also referred to as Agent Orange by the Veteran.  

After conducting a records request in conjunction with the Veteran's file, the AOJ determined the Veteran served in Vietnam between October 1966 and October 1967.  The Veteran's service in Vietnam entitles him to a presumption of exposure to herbicide agents.  

However, a presumption of exposure to herbicide agents is not the same as a presumption of service connection due to exposure to herbicide agents.  For peripheral neuropathy to be presumed to be service connected, it must manifest to a compensable degree, 10 percent, within one year from the last exposure to herbicide agents.  In this case that means the Veteran's peripheral neuropathy must have manifested to a compensable degree by October 1968.  

The preponderance of the evidence is against finding the Veteran's peripheral neuropathy manifested by October 1968.  In his original application from May 2009, the Veteran stated that the condition began in the early 1990s with numbness in the toes of both feet.  He reported that he was told by another veteran who had similar symptoms and that his, the other veteran's, was caused by exposure to herbicide agents.  He reported it to Dr. S and was referred to Dr. A, who diagnosed him with peripheral neuropathy.  He made a similar statement in July 2009 about the symptoms beginning in the early 1990s.  These statements are largely consistent with the record.  He was first noted as having peripheral neuropathy by Dr. S in June 2007, at which time he was referred to Dr. A for a consultation.  Dr. A. conducted an electrophysiological study with negative results, but concluded the Veteran had symptoms consistent with small fiber neuropathy.   

In a letter received in June 2012, but dated June 2011, the Veteran stated that his symptoms of numbness began after Vietnam and he saw a doctor about it.  He reported the doctor told him that his feet did not have enough fat on them and he was walking on the nerves.  The Veteran has repeated this account on multiple occasions.  He also identified the provider as Dr. M. W. at the Foot and Ankle Group.  In identifying the provider, he also noted that he was unable to obtain the records because Dr. M. W. had retired and records were only maintained for 10 years.  The AOJ's attempts to obtain the records were also unsuccessful, with the Foot and Ankle Group having no record of the Veteran or a Dr. M. W.  

While the Veteran is competent to report what he has experienced first-hand, the Board finds that the Veteran's statements regarding manifestations of peripheral neuropathy in 1968 are not credible and contrary to the preponderance of the evidence.  The Veteran's statements about treatment in 1968 contradict his early statements made when filing for benefits.  Further, they contradict his STRs.  In the ten reports of medical evaluation during the Veteran's service in the reserves, dating between February 1972 and August 1988, every examiner notes the Veteran has normal lower extremities and is normal neurologically.  Similarly, the twelve reports of medical history completed by the Veteran, dating from February 1972 to August 1988, all deny a history of neuritis and foot trouble.  Further, an officer examination form filled out by the Veteran denies a history of numbness or tingling in his extremities.  The form states the Veteran was 45 at the time, indicating it was completed in 1984 or 1985.  These records are consistent with the Veteran's original accounts of not having symptoms until the 1990s, and are more contemporaneous to the events the Veteran stated occurred in 1968.  Therefore, these statements are of considerable probative value, and outweigh the Veteran's later statements regarding treatment in 1968.  

As the weight of the evidence is against finding the Veteran's peripheral neuropathy manifested within a year of his last exposure to herbicide agents, VA cannot grant service connection on a presumptive basis due to herbicide agent exposure. 

Presumptive service connection can also be established if a chronic disease, such as peripheral neuropathy is manifested to a compensable degree within one year of separation from a period of active service that involved 90 continuous days of active service.  See 38 C.F.R. § 3.307 (a) (2016).  The Veteran's last such period ended in October 1967.  While the Veteran has stated he was treated for the condition in 1968, that statement has been found to be not credible, as discussed above.  The Board notes the Veteran had various period of ACDUTRA while serving in the reserves, however, none of those periods constituted 90 continuous days.  Thus the preponderance of the evidence is against finding the Veteran's peripheral neuropathy manifested to a compensable degree within one year of a qualified period of service, and VA cannot grant service connection on this basis.  

The preponderance of the evidence is also against finding direct service connection for the Veteran's peripheral neuropathy because there is no causal nexus between the Veteran's service and his current diagnosis of peripheral neuropathy.  

The Veteran has a current diagnosis of peripheral neuropathy.  The diagnosis first appears in July 2007 records from Dr. A, but his symptoms are first noted in June 2007.  There are no manifestations of peripheral neuropathy in the Veteran's STRs.  As noted above, every examination and report of history denied symptoms of peripheral neuropathy.  Further, the only alleged incident related to the Veteran's current diagnosis is the exposure to herbicide agents.  As established, above the Veteran is presumed to have been exposed to herbicide agents due to his service in Vietnam.  Therefore, the relevant question for direct service connection, is whether there is a causal nexus between the Veteran's service related exposure to herbicide agents and his current diagnosis of peripheral neuropathy.  

The Veteran has stated a definitive link between the two; however, the record does not support that the Veteran has the necessary experience or training to make such a statement.  He is not competent to draw medical conclusions.  The Veteran's doctors are competent to draw such conclusions.  Dr. A. does state in a July 2015 record that the likely etiology of the Veteran's neuropathy is exposure to herbicide agents.  This statement is not supported by any rationale.  Dr. A. does not point to any studies that would suggest such a connection or rule out other causes.  Further, in later records, his notes only state the condition is "presumably" due to herbicide exposure.  However, as discussed above, the presumption related to peripheral neuropathy has not been established in this case.  Thus the Dr. A.'s opinion appears to errantly rely on a presumption that does not apply.  

Moreover, the opinions rendered by the VA examiner in May 2015 and January 2017 contradict Dr. A.'s opinion.  The VA examiner opined that the Veteran's peripheral neuropathy was less likely than not related to the Veteran's service.  The examiner's opinion is supported by a rationale that recounts the Veteran's medical records, noting that etiology of the Veteran's peripheral neuropathy is most likely due to the entrapment of the left lower extremity sensory nerves related to a left ankle fracture post service, noting that symptoms were not present in the record until after September 2004.  The report specifically noted that a September 2004 examination showed no symptoms of peripheral neuropathy.  The examiner's addendum opinion in January 2017 also addresses the opinion of Dr. A., stating that it was inconsistent with the nerve conduction studies in the record, which show the condition is more consistent neuropathy from a left ankle fracture and a chronic back disease involving the L4-S1 levels of the spine. 

As Dr. A.'s opinion is inconsistent with the record, is conclusory, and appears to errantly rely on a presumptive connection from herbicide agent exposure, it is given little probative value.  The VA examiner's opinion, however, is consistent with the record, contains a thorough review of the record, and a supportive rationale.  It is of significant probative value.  Therefore the preponderance of the evidence is against finding a causal nexus between the Veteran's peripheral neuropathy and service and service connection is denied..  







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to herbicide agent exposure is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


